Exhibit 10.30.1
AMENDMENT NO. 1 TO
VISTEON HOURLY EMPLOYEE LEASE AGREEMENT
This Amendment No. 1 dated November 16, 2006 amends the Visteon Hourly Employee
Lease Agreement effective October 1, 2005 (the “Lease Agreement”) between
Visteon Corporation, a Delaware corporation (“Visteon”), and Automotive
Components Holdings, LLC, a Delaware limited liability company (“ACH”). ACH and
Visteon are referred to herein individually as a “Party” and collectively as the
“Parties”.
RECITALS
     The Parties wish to amend the Lease Agreement to allow the hire of certain
temporary hourly employees and extend the indemnity from ACH to Visteon to
address certain issues associated with ACH’s plan to request Visteon to hire
such employees, including certain former Ford hourly employees who have or will
have accepted buyouts from Ford.
     The Parties agree as follows:
     The fifth “WHEREAS” clause is amended to read as follows: WHEREAS, pursuant
to the terms of a Memorandum of Agreement dated as of May 24, 2005 by and
between the UAW, Ford and Visteon (“MOA”) the parties thereto agreed that all
Visteon employees represented under the Master Visteon CBA as of the Effective
Date would be converted to Ford employees and that after the Effective Date,
Visteon would hire any new hourly employees under the terms of the Master
Visteon CBA, except as otherwise agreed between ACH, Visteon and the UAW, and
lease them to ACH (“Visteon New Hires”).
1. Section 6.01 is amended to read as follows:
     Section 6.01. ACH Indemnity, ACH shall indemnify Visteon and its affiliates
(“Visteon Indemnitees”) against and agrees to hold it harmless from any and all
damage, loss, claim, liability and expense (including without limitation,
reasonable attorneys’ fees and expenses in connection with any action, suit or
proceeding brought against any Visteon Indemnitee) incurred or suffered by a
Visteon Indemnitee arising out of (i) the breach of any agreement made by ACH
hereunder with respect to the Leased Employees; (ii) any claims related to the
seniority, recall and transfer provisions of the Visteon/UAW Master Agreement by
Leased Employees, including any claim for benefits or other rights that would
accrue to the claimant had he or she attained seniority under the Visteon/UAW
Master Agreement, but only to the extent that such damage, loss, liability or
expense exceeds that which the Visteon Indemnitees would have incurred had the
claimant become a permanent employee under the Master Visteon CBA and as
otherwise reimbursed by ACH pursuant to Section 4.01; provided that ACH shall
not have any obligation to reimburse Visteon for amounts payable to any Leased
Employee who becomes a permanent employee of Visteon under the Master Visteon
CBA without the consent of ACH, which consent shall not be unreasonably withheld
in the event of a court order or other external mandate that would require such
permanent employment; and

 



--------------------------------------------------------------------------------



 



CONFIDENTIAL
(iii) any claim made by a former Ford employee regarding his or her failure to
be hired by Visteon for placement in an ACH facility.
2. Except as modified herein, all other provisions of the Lease Agreement are
ratified and confirmed.
The Parties have signed this Amendment No. 1 as of November 16, 2006.

                      VISTEON CORPORATION       AUTOMOTIVE COMPONENTS          
      HOLDINGS, LLC    
 
                   
By:
  /s/ James F. Palmer
 
      By:   /s/ Marcia Glu
 
   
Title:
  Exec VP & CFO       Title:   Secretery    

2